DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

1.	This office action is correcting the previous office action mailed on 09/02/2022.

Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this examiner’s amendment was given in a telephone interview with THERESE VARNDELL, ESQ., (Reg. No.: 67612), on 08/24/2022, and EMILY SENN, Agent (Reg. No.: 79384), on 09/13/2022.

4.	The claims are amended by the examiner as follows:
4.1. Claim-19
12. The magnetic sensor according to Claim 11, wherein the substrate is a silicon substrate.

4.2. Claim-19
19. The method of manufacturing a magnetic sensor according to Claim 18, wherein:
the magnetoresistive effect unit includes a magnetoresistive effect element having at
least an antiferromagnetic layer made of an antiferromagnetic material;
the softening temperature of the thermoplastic resin is lower than the Neel temperature
of the antiferromagnetic material; and
the thermoplastic resin is softened by heating to a temperature that is at least as great
as the softening temperature of the thermoplastic resin and less than the Neel temperature of the antiferromagnetic material.

Reasons for Allowability / Allowable Subject Matter
5. 	Claims 1-20 are allowed. 

6.	The following is an examiner's statement of reasons for allowance:
 
7. 	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
an inclined surface that is inclined at a predetermined angle with respect to the first surface is formed in the first surface of the resin layer; and
the first magnetoresistive effect unit is formed in the inclined surface.

8.	Claims 2-13 are allowed due to the fact that they further limit and depend on claim 1.

9. 	Regarding claim 14, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the magnetoresistive effect unit includes at least a first magnetoresistive effect unit that detects a magnetic field in a first direction;
the first direction is a direction orthogonal to the first surface of the resin layer; and
the inclined surface is formed so that the first magnetoresistive effect unit provided on the first surface of the resin layer is positioned on the inclined surface.

10. 	Regarding claim 15, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a step for providing a magnetoresistive effect unit on the inclined surface;
wherein the magnetoresistive effect unit includes at least a first magnetoresistive effect unit that detects a magnetic field in a first direction; and
the first direction is a direction orthogonal to the first surface of the resin layer. 

11.	Claims 16-20 are allowed due to the fact they further limit and depend on claim 15.

12.	The prior art of record does not anticipate the limitations of the independent claims.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements to achieve the features of the allowable subject matter.

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	OHTA (Pub. No.: US 2013/0134969, which was used in the previous office action) teaches “A three-dimensional magnetic field sensor includes a substrate having an element placement surface that is planar, and first, second and third MR elements disposed on a side of the element placement surface of the substrate and integrated with the substrate. Each of the first, second and third MR elements includes a magnetization pinned layer, a nonmagnetic layer, and a free layer. The magnetization pinned layer of the first MR element has a magnetization direction that is pinned in an X direction parallel to the element placement surface” (Abstract).
b)	Ungaretti (Pub. No.: US 2013/0127454, which was used in the previous office action) teaches “A magnetic field sensor, including a Hall magnetic sensor, formed within a first die and configured to detect a first magnetic field, and a first anisotropic magnetoresistive magnetic sensor, having a first anisotropic magnetoresistive transducer, formed within a second die and configured to generate an electrical measurement quantity as a function of a second magnetic field. An electronic reading circuit formed within the first die, is electrically connected to the first anisotropic magnetoresistive transducer, and provides a first measure indicating the second magnetic field, on the basis of the electrical measurement quantity” (Abstract).
c)	Kasajima (Pub. No.: US 2009/0284254, which was used in the previous office action) teaches “A magnetic sensor capable of detecting a magnetic field with high sensitivity is provided. The magnetic sensor includes a bridge circuit having a plurality of magneto resistive effect elements connected with each other, and is capable of detecting a differential voltage between predetermined connecting points. The magneto resistive effect elements output resistance values which vary in accordance with a direction of a magnetic field to be input, and are arranged such that fixed magnetization directions of all magneto resistive effect elements are in the same direction” (Abstract).
d)	Kobayashi (Pub. No.: US 2004/0239321, which was used in the previous office action) teaches “A thin film magnetic sensor comprises a pair of thin film yokes each formed of a soft magnetic material, the thin film yokes being arranged to face each other with a gap interposed therebetween; a GMR film electrically connected to the pair of the thin film yokes and having an electrical resistivity higher than that of the soft magnetic material; and an insulating substrate supporting the thin film yokes and the GMR film and formed of an insulating nonmagnetic material” (Abstract).
e)	Hiramoto (Pub. No.: US 2002/0067581, which was used in the previous office action) teaches “A magneto-resistive element includes a vertical current type magneto-resistive element; a first conductor for causing a current to flow into the vertical current type magnetoresistive element; and a second conductor for causing the current to flow out of the vertical current type magnetoresistive element. The first conductor generates a first magnetic field based on the current. The second conductor generates a second magnetic field based on the current” (Abstract).
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867